EXHIBIT 10.2

 

REVOLVING CREDIT NOTE

 

$90,000,000.00

 

December 29, 2008

 

FOR VALUE RECEIVED, CUBIST PHARMACEUTICALS, INC., a Delaware corporation with an
address of 65 Hayden Avenue, Lexington, Massachusetts 02421 (the “Borrower”)
promises to pay to the order of

 

RBS CITIZENS, NATIONAL ASSOCIATION

(together with its successors and assigns, the “Bank”)

 

at 28 State Street, Boston, Massachusetts 02109, or at such other place as the
holder of this Note may from time to time designate in writing, the principal
sum of Ninety Million and 00/100 ($90,000,000.00) Dollars, or, if less, the
aggregate of all funds advanced to the Borrower by the Bank under the Loan and
Security Agreement of even date herewith between the Bank and the Borrower (as
it may be amended, modified, substituted or replaced, the “Loan Agreement”) with
interest only payable on the applicable Interest Payment Date on the unpaid
outstanding principal balance of the loans made under the Loan Agreement in
arrears at the rate hereinafter provided until paid in full, commencing on
March 31, 2009 and on the last day of each succeeding third month thereafter
(except as expressly provided in Rider A attached hereto, entitled “RBS Citizens
Standard LIBOR Provisions” with regard to certain LIBOR Rate Loans, as defined
in Rider A), with the entire unpaid balance of principal and interest due within
3 Business Days of DEMAND (the “Maturity Date”).  Any capitalized term used
herein without definition shall have the definition assigned to such term in the
Loan Agreement and Rider A.

 

Until an Event of Default or the Maturity Date, the Borrower may borrow, repay
and reborrow under this Note.

 

Borrower shall have the option of electing between the Floating Rate Option and
the LIBOR Loan Option (as those terms are defined below).  Thereafter, by notice
given to the Bank on or before the Interest Payment Date, Borrower shall have
the option of changing the interest rate option previously selected.  Interest
shall be determined in all instances based upon a 360 day year and actual day
months.

 

1.             PRIME RATE OPTION.  Advances made under the Prime Rate loan
option (the “Floating Rate Option”), shall accrue interest on the unpaid
outstanding principal balance due hereunder at the floating rate equal to the
Prime Rate (as such terms are defined in Rider A).

 

2.             LIBOR LOAN OPTION.  During such periods of time as the Borrower
shall have elected the London Inter Bank Offered Rate option (“LIBOR Loan
Option”), interest shall accrue at a fixed rate of interest for each Interest
Period equal to the LIBOR Rate (for such Interest Period) plus the LIBOR Rate
Margin (as such terms are defined in Rider A )

 

--------------------------------------------------------------------------------


 

During an Event of Default or after the Maturity Date, interest on any and all
outstanding principal balances due to the Bank shall, at the Bank’s sole
discretion (and without prior notice to the Borrower), accrue and be payable at
two (2.0%) percent above the interest rate which would otherwise be in effect
(the “Default Rate”).

 

All LIBOR Rate Loans shall be subject to and further governed by the terms and
conditions set forth in Rider A.  In the event of a conflict between the terms
hereof and Rider A, Rider A shall control.

 

In the event that the LIBOR Rate cannot be determined pursuant to the provisions
of Rider A for any reason, all outstanding  loans made by Bank to Borrower under
the Loan Agreement shall accrue interest at a variable per annum rate equal to
the Prime Rate (as that term is defined in Rider A).

 

This Note evidences borrowings under, and is entitled to the benefits of, and is
subject to the provisions of, the Loan Agreement, which is incorporated herein
by reference and which sets forth further terms and conditions (each an “Event
of Default”) upon which the entire unpaid principal hereof and all interest
hereon may become due and payable prior to the Maturity Date and generally as to
further rights of the Bank and duties of the Borrower with respect hereto.  Upon
(i) the Maturity Date, or (ii) at the option of the Bank, during any Event of
Default, all advances outstanding hereunder, together with accrued interest
thereon, shall upon written notice become immediately due and payable and any
obligation of the Bank to make advances hereunder or under the Loan Agreement
shall terminate without further demand or notice of any kind.  Failure to make
demand upon the occurrence of an Event of Default shall not constitute a waiver
of the right to make demand in the event of any subsequent Event of Default

 

Principal amounts, or any part thereof, outstanding under this Note may be
prepaid at any time without penalty or premium.

 

The Borrower represents to the Bank that the proceeds of this Note will not be
used for personal, family or household purposes or for the purpose of purchasing
or carrying margin stock or margin securities within the meaning of Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224, as amended or replaced.

 

After an Event of Default, while such Event of Default is continuing, or on the
Maturity Date, the Bank may apply or set off the  pledged Collateral .  The
rights afforded under this Paragraph are cumulative to, and not exclusive of,
any other right that the Bank has with respect to such Collateral  or applicable
principles of law.  The Bank shall have no duty to take steps to preserve rights
against prior parties as to the Collateral.

 

Except as expressly provided herein, the Borrower waives presentment, demand,
notice, protest, and all other demands or notices in connection with the
delivery, acceptance, endorsement, performance, default or enforcement of this
Note, assents to any and all extensions or postponements of the time of payment
or any other indulgence, to any substitution, exchange or release of Collateral
and/or to the addition or release of any other party or person primarily or

 

2

--------------------------------------------------------------------------------


 

secondarily liable, generally waives all suretyship defenses and defenses in the
nature thereof, and agrees to be bound by all the terms and conditions contained
in this Note, the Loan Agreement and in any other loan document executed in
connection herewith, and in all other instruments now or hereafter executed
evidencing or governing all or any portion of the Collateral.

 

The Borrower will pay all costs and expenses of collection, including reasonable
attorneys’ fees actually incurred or paid by the Bank in enforcing this Note or
the obligations hereby evidenced, to the extent permitted by law.

 

During an Event of Default, the Borrower shall indemnify, defend and hold the
Bank harmless against any claim brought or threatened against the Bank by any
third party  (as well as from reasonable attorney’s fees and expenses incurred
by Bank in connection therewith) on account of the Bank’s relationship with the
Borrower concerning the loan evidenced in part by this Note or other documents
related to the loan evidenced hereby, each of which may be defended,
compromised, settled or pursued by the Bank with counsel of the Bank’s
selection, but at the expense of the Borrower.  The Borrower shall not be
required to so indemnify the Bank against the Bank’s gross negligence and/or
misconduct or for any claims brought by the Borrower against the Bank in which a
final judgment is rendered in favor of the Borrower.

 

No delay or omission of the Bank in exercising any right or remedy hereunder
shall constitute a waiver of any such right or remedy.  Acceptance by the Bank
of any payment after acceleration shall not be deemed a waiver of such
acceleration.  A waiver on one occasion shall not operate as a bar to or waiver
of any such right or remedy on any future occasion.

 

Time is of the essence of this Note.

 

If any provision of this Note is held to be invalid or unenforceable by a court
of competent jurisdiction, such provision shall be deemed modified to the extent
necessary to be enforceable, or if such modification is not practicable, such
provision shall be deemed deleted from this Note, and the other provisions of
this Note shall remain in full force and effect, and shall be construed in favor
of Bank.  Subject to the foregoing provisions of this paragraph, it is the
express intention of Borrower and Bank to conform strictly to any applicable
usury laws.  Accordingly, all agreements between Borrower and Bank, whether now
existing or hereafter arising, and whether written or oral, are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of the maturity of this Note or otherwise, shall the amount paid or
agreed to be paid to Bank for the use, forbearance or detention of the money
loaned pursuant hereto or otherwise, or for the payment or performance of any
covenant or obligation contained herein or in any other document executed in
connection herewith, exceed the maximum amount permissible under applicable
law.  If, from any circumstance or contingency whatsoever, fulfillment of any
provision hereof or of any other document executed in connection herewith, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, then ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstance or contingency Bank shall ever receive as interest or otherwise an
amount which would exceed the maximum rate of interest permitted by applicable
law, the amount of such excess shall be applied as of the

 

3

--------------------------------------------------------------------------------


 

date received by Bank to a reduction of the indebtedness evidenced by this Note,
and not to the payment of interest (and in such event the proper amount of
interest payable shall be re-determined accordingly), and if such excessive
interest exceeds such indebtedness, the amount of such excessive interest shall
be refunded to Borrower together with any overpaid interest resulting from such
re-determination.

 

This Note evidences a revolving line of credit.  Advances under this Note may be
requested orally by Borrower or as provided in this paragraph.  Bank may, but
need not, require that all oral requests be confirmed in writing.  All
communications, instructions, or directions by telephone or otherwise to Bank
are to be directed to Bank’s office shown above.  Borrower agrees to be liable
for all sums either; (a) advanced in accordance with the instructions of an
authorized person or (b) credited to any of Borrower’s accounts with Bank.  The
unpaid balance owing on this Note at any time may be evidenced by endorsements
on this Note or by Bank’s internal records, including daily computer printouts. 
Bank will have no obligation to advance funds under this Note if:  (a) Borrower
is in default under the terms of this Note or the Loan Agreement ; (b) Borrower
ceases doing business or is insolvent; (c) Borrower has applied funds provided
pursuant to this Note for purposes other than those authorized by Bank; or
(d) Bank in good faith deems itself to be undersecured under this Note or the
Loan Agreement.

 

After the end of each monthly billing cycle, or other billing cycle from time to
time determined by the Bank, the Bank will render to the Borrower a statement of
Borrower’s borrowings from the Bank and obligations to the Bank under this Note
and/or loan account(s) established by the Bank with the Borrower evidenced by
this Note, showing all applicable loan advances, charges, credits and debits. 
Each statement shall be considered correct and to have been accepted by the
Borrower and any guarantor and shall be conclusively binding upon the Borrower
and any guarantor in respect of all loan advances, charges, debits and credits
of whatsoever nature contained therein and the closing balance shown therein,
unless the Borrower notifies the Bank in writing sent by email or certified mail
return receipt requested to the Bank at the address of the Bank first above
mentioned of any discrepancy within thirty (30) days of Borrower’s receipt of
the mailing from the Bank to the Borrower of any such monthly or other
statement.

 

All loans and advances made pursuant to the Loan Agreement shall be due and
payable upon the expiration or earlier termination of the Loan Agreement.  Bank
may delay or forego enforcing any of its rights or remedies under this Note
without losing them.  Borrower and any other person who signs, guarantees or
endorses this Note, to the extent allowed by law, waive presentment, demand for
payment, protest and notice of dishonor.  Upon any change in the terms of this
Note, and unless otherwise expressly stated in writing, no party who signs this
Note, whether as maker, guarantor, accommodation make or endorser, shall be
released from liability.  To the extent permitted by applicable law, all such
parties agree that Bank may renew or extend (repeatedly and for any length of
time) this Note, or release any party or guarantor or Collateral; or impair,
fail to realize upon or perfect Bank’s security interest in the Collateral; and
take any other action deemed necessary by Bank without the consent of or notice
to anyone.  All such parties also agree that Bank may modify this Note without
the consent of or notice to anyone other than the party with whom the
modification is made.

 

4

--------------------------------------------------------------------------------


 

EACH OF THE BORROWER AND BANK HEREBY VOLUNTARILY, KNOWINGLY, INTENTIONALLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR EQUITY, IN CONNECTION WITH, RELATED TO OR ARISING FROM
THIS NOTE, ANY DOCUMENT, INSTRUMENT OR AGREEMENT, EVIDENCING, GOVERNING OR
SECURING THIS NOTE, OR UNDER ANY OTHER LOAN DOCUMENT OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS, VERBAL OR WRITTEN OR ANY ACTION BY ANY PARTY IN
RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
NOTE.  THE BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF
LITIGATION SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE
BORROWER ACKNOWLEDGES THAT BANK HAS BEEN INDUCED TO ENTER INTO BANK’S LENDING
RELATIONSHIP WITH THE BORROWER BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
PARAGRAPH.

 

This Note shall be deemed delivered to the Bank in Boston, Massachusetts and
shall be governed by the laws of The Commonwealth of Massachusetts and shall
take effect as a sealed instrument.

 

 

WITNESSES:

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

 

/s/ Benjamin S. Harshbarger

 

By:

David W.J. McGirr

Name:

 

Name:   David W.J. McGirr

 

 

Title:    Senior Vice President, Finance and Chief

Financial Officer

 

5

--------------------------------------------------------------------------------


 

RIDER A

 

RBS CITIZENS STANDARD LIBOR PROVISIONS

 


1.             CERTAIN DEFINITIONS.


 

“Adjusted LIBOR Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any LIBOR
Interest Period, a rate per annum determined by dividing (x) the LIBOR Rate for
such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Percentage.

 

“Business Day” means:

 


ANY DAY WHICH IS NEITHER A SATURDAY OR SUNDAY NOR A LEGAL HOLIDAY ON WHICH
COMMERCIAL BANKS ARE AUTHORIZED OR REQUIRED TO BE CLOSED IN THE COMMONWEALTH OF
MASSACHUSETTS;


 


WHEN SUCH TERM IS USED TO DESCRIBE A DAY ON WHICH A BORROWING, PAYMENT,
PREPAYING, OR REPAYING IS TO BE MADE IN RESPECT OF ANY LIBOR RATE LOAN, ANY DAY
WHICH IS: (I) NEITHER A SATURDAY OR SUNDAY NOR A LEGAL HOLIDAY ON WHICH
COMMERCIAL BANKS ARE AUTHORIZED OR REQUIRED TO BE CLOSED IN NEW YORK CITY; AND
(II) A LONDON BANKING DAY; AND


 


WHEN SUCH TERM IS USED TO DESCRIBE A DAY ON WHICH AN INTEREST RATE DETERMINATION
IS TO BE MADE IN RESPECT OF ANY LIBOR RATE LOAN, ANY DAY WHICH IS A LONDON
BANKING DAY.


 

“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.

 

“Hedging Obligations” means, with respect to the Borrower, all liabilities of
the Borrower to the Bank under Hedging Contracts.

 

“Interest Payment Date” means,  relative to any (i) LIBOR Rate Loan having an
LIBOR Interest Period of three months or less, the last Business Day of such
LIBOR Interest Period, and as to any LIBOR Rate Loan having an LIBOR Interest
Period longer than three months, each Business Day which is three months, or a
whole multiple thereof, after the first day of such LIBOR Interest Period and
the last day of such LIBOR Interest Period and (ii) Prime Rate Loan, quarterly
on the last day of each calendar quarter.

 

“LIBOR Rate” means, relative to any LIBOR Interest Period, the offered rate for
deposits of U.S. Dollars in an amount approximately equal to the amount of the
requested LIBOR Rate Loan for a term coextensive with the designated LIBOR
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such LIBOR Interest Period.  If such day is not a London
Banking Day, the LIBOR Rate shall be determined on the next preceding day which
is a London Banking Day.  If for any reason the Bank cannot determine such
offered rate by the British Bankers’ Association, the Bank may, in its

 

6

--------------------------------------------------------------------------------


 

discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.

 

“LIBOR Interest Period” means, relative to any LIBOR Rate Loan:

 

(i)    initially, the period beginning on (and including) the date on which such
LIBOR Rate Loan is made or continued as, or converted into, a LIBOR Rate Loan as
provided herein in these Standard LIBOR Provisions and ending on (but excluding)
the day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as the Borrower may select in its
notice; and

 

(ii)   thereafter, each period commencing on the last day of the next preceding
LIBOR Interest Period applicable to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Bank not less than two Business Days prior to the last day of the
then current Interest Period with respect thereto;

 

provided, however, that

 


(A)          AT NO TIME MAY THERE BE MORE THAN THREE (3) LIBOR INTEREST PERIODS
IN EFFECT WITH RESPECT TO THE LIBOR RATE LOANS;


 


(B)         LIBOR INTEREST PERIODS COMMENCING ON THE SAME DATE FOR LIBOR RATE
LOANS COMPRISING PART OF THE SAME ADVANCE UNDER THIS AGREEMENT SHALL BE OF THE
SAME DURATION;


 


(C)          LIBOR INTEREST PERIODS FOR LIBOR RATE LOANS IN CONNECTION WITH
WHICH THE BORROWER HAS OR MAY INCUR HEDGING OBLIGATIONS WITH THE BANK SHALL BE
OF THE SAME DURATION AS THE RELEVANT PERIODS SET UNDER THE APPLICABLE HEDGING
CONTRACTS;


 


(D)         IF SUCH LIBOR INTEREST PERIOD WOULD OTHERWISE END ON A DAY WHICH IS
NOT A BUSINESS DAY, SUCH LIBOR INTEREST PERIOD SHALL END ON THE NEXT FOLLOWING
BUSINESS DAY UNLESS SUCH DAY FALLS IN THE NEXT CALENDAR MONTH, IN WHICH CASE
SUCH LIBOR INTEREST PERIOD SHALL END ON THE FIRST PRECEDING BUSINESS DAY; AND


 


(E)          NO LIBOR INTEREST PERIOD MAY END LATER THAN THE TERMINATION OF
THIS  NOTE.


 

“LIBOR Rate Loan” means any loan or advance the rate of interest applicable to
which is based upon the LIBOR Rate.

 

“LIBOR Rate Margin” means one-half (0.50%) percent.

 

“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in

 

7

--------------------------------------------------------------------------------


 

Regulation D of the Board, having a term approximately equal or comparable to
such LIBOR Interest Period.

 

“London Banking Day” means a day on which dealings in US dollars deposits are
transacted in the London interbank market.

 

“Prime Rate” shall mean a rate per annum equal to the rate of interest announced
by Bank in Boston, Massachusetts from time to time as its “Prime Rate.”  Any
change in the Prime Rate shall be effective immediately from and after such
change in the Prime Rate. Interest accruing by reference to the Prime Rate shall
be calculated on the basis of actual days elapsed and a 360-day year.  The
Borrower acknowledges that the Bank may make loans to its customers above, at or
below the Prime Rate.

 

“Prime Rate Loan” means any loan for the period(s) when the rate of interest
applicable to such Loan is calculated by reference to the Prime Rate.

 


2.             BORROWING PROCEDURES.


 

LIBOR Loan Request.  By delivering a borrowing request to the Bank on or before 
12:00 Noon Boston, Massachusetts [Note: this is what is in the Loan Agreement]
time, on a Business Day, the Borrower may from time to time irrevocably request,
on not less than two nor more than five Business Days’ notice, that a LIBOR Rate
Loan be made in a minimum amount of $1,000,000.00 and integral multiples of
$1,000,000.00, with a LIBOR Interest Period of one, two, three or six months. 
On the terms and subject to the conditions of this Note, each LIBOR Rate Loan
shall be made available to the Borrower no later than 12:00 Noon Boston,
Massachusetts time on the first day of the applicable LIBOR Interest Period by
deposit to the account of the Borrower as shall have been specified in its
borrowing request.

 

Continuation and Conversion Elections.  By delivering a conversion notice to the
Bank on or before 12:00 Noon., Boston, Massachusetts  time, on a Business Day,
the Borrower may from time to time irrevocably elect, on not less than two nor
more than five Business Days’ notice, that all or any portion of (i) any Prime
Rate Loan in an aggregate minimum amount and integral multiples of
$1,000,000.00, be converted into a LIBOR Rate Loan, (ii) ) any LIBOR Rate Loan,
in an aggregate minimum amount of $1,000,000.00 and integral multiples of
$1,000,000.00, be converted on the last day of a LIBOR Interest Period into a
Prime Rate Loan or (iii) any LIBOR Rate Loan, in an aggregate minimum amount of
$1,000,000.00 and integral multiples of $1,000,000.00, be converted on the last
day of a LIBOR Interest Period into a LIBOR Rate Loan with a different LIBOR
Interest Period; provided, however, that no portion of the outstanding principal
amount of any Prime Rate Loan or LIBOR Rate Loan may be converted to, or be
continued as, a LIBOR Rate Loan when any Event of Default has occurred and is
continuing, and no portion of the outstanding principal amount of any LIBOR Rate
Loan may be converted to LIBOR Rate Loan of a different duration if such LIBOR
Rate Loan relates to any Hedging Obligation.  In the absence of delivery of a
conversion notice with respect to any LIBOR Rate Loan at least two Business Days
before the last day of the then current LIBOR Interest Period with respect
thereto, such LIBOR Rate Loan shall, on such last day, automatically continue as
a LIBOR Rate Loan with the same LIBOR Interest Period.

 


3.             REPAYMENTS, PREPAYMENTS AND INTEREST.

 

Repayments Continuations and Conversions.  LIBOR Rate Loans shall mature and
become payable in full on the last day of the LIBOR Interest Period relating to
such LIBOR Rate Loan.  Upon maturity, a LIBOR Rate Loan may be continued for an
additional LIBOR Interest Period or may be converted to a Prime Rate Loan.

 

8

--------------------------------------------------------------------------------


 

Voluntary Prepayment of LIBOR Rate Loans.  LIBOR Rate Loans may be prepaid upon
the terms and conditions set forth herein.  For LIBOR Rate Loans in connection
with which the Borrower has or may incur Hedging Obligations, additional
obligations may be associated with prepayment, in accordance with the terms and
conditions of the applicable Hedging Contracts.   The Borrower shall give the
Bank, no later than 12:00 Noon Boston, Massachusetts time, at least two
(2) Business Days notice of any proposed prepayment of any LIBOR Rate Loans,
specifying the proposed date of payment of such LIBOR Rate Loans, and the
principal amount to be paid.  Each partial prepayment of the principal amount of
LIBOR Rate Loans shall be in an integral multiple of $1,000,000.00 and
accompanied by the payment of all charges outstanding on such LIBOR Rate Loans
(including the LIBOR Breakage Fee) and of all accrued interest on the principal
repaid to the date of payment.

 

LIBOR Breakage Fee.  Upon: (i) any default by Borrower in making any borrowing
of, conversion into or continuation of any LIBOR Rate Loan following Borrower’s
delivery of a borrowing request or continuation/conversion notice hereunder or
(ii) any prepayment of a LIBOR Rate Loan on any day that is not the last day of
the relevant LIBOR Interest Period (regardless of the source of such prepayment
and whether voluntary, by acceleration or otherwise), the Borrower shall pay an
amount (“LIBOR Breakage Fee”), as customarily calculated by the Bank, equal to
the amount of any losses, expenses and liabilities (including without limitation
any loss of margin and anticipated profits) that Bank may sustain as a result of
such default or payment.  The Borrower understands, agrees and acknowledges
that: (i) the Bank does not have any obligation to purchase, sell and/or match
funds in connection with the use of the LIBOR Rate as a basis for calculating
the rate of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used
merely as a reference in determining such rate, and (iii) the Borrower has
accepted the LIBOR Rate as a reasonable and fair basis for calculating the LIBOR
Breakage Fee and other funding losses incurred by the Bank.  Borrower further
agrees to pay the LIBOR Breakage Fee and other funding losses, if any, whether
or not the Bank elects to purchase, sell and/or match funds.

 

Interest Provisions.  Interest on the outstanding principal amount of each loan,
when classified as a: (i) LIBOR Rate Loan, shall accrue during each LIBOR
Interest Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate
for such LIBOR Interest Period plus the LIBOR Rate Margin, and be due and
payable on each Interest Payment Date and on the Maturity Date, and (ii) Prime
Rate Loan, shall accrue at a rate per annum equal to the  Prime Rate, and be due
and payable on each Interest Payment Date and on the Maturity Date.

 


4.             MISCELLANEOUS LIBOR RATE LOAN TERMS.

 

LIBOR Rate Lending Unlawful.  If the Bank shall determine (which determination
shall, upon notice thereof to the Borrower be conclusive and binding on the
Borrower) that the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline after the date hereof, (whether or not
having the force of law) makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Bank to make,
continue or maintain any LIBOR Rate Loan as, or to convert any loan into, a
LIBOR Rate Loan of a certain duration, the obligations of the Bank to make,
continue, maintain or convert into any such LIBOR Rate Loans shall, upon such
determination, forthwith be suspended until the Bank shall notify the Borrower
that the circumstances causing such suspension no longer exist, and all LIBOR
Rate Loans of such type shall automatically convert into Prime Rate Loans at the
end of the then current LIBOR Interest Periods with respect thereto or sooner,
if required by such law or assertion.

 

Unavailability of LIBOR Rate.  In the event that Borrower shall have requested a
LIBOR Rate Loan in accordance with the terms of this Note and the Bank, in its
sole discretion, shall have determined that U.S. dollar deposits in the relevant
amount and for the relevant LIBOR Interest Period are not available to the Bank
in

 

9

--------------------------------------------------------------------------------


 

the London interbank market; or by reason of circumstances affecting the Bank in
the London interbank market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate applicable to the relevant LIBOR Interest Period; or
the LIBOR Rate no longer adequately and fairly reflects the Bank’s cost of
funding loans; upon notice from the Bank to the Borrower, the obligations of the
Bank hereunder to make or continue any loans as, or to convert any loans into,
LIBOR Rate Loans of such duration shall forthwith be suspended until the Bank
shall notify the Borrower that the circumstances causing such suspension no
longer exist.

 

Increased Costs.  If, on or after the date hereof, the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency: (a) shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System of the United States) against assets of,
deposits with or for the account of, or credit extended by, the Bank or shall
impose on the Bank or on the London interbank market any other condition
affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans; or
(b) shall impose on the Bank any other condition affecting its LIBOR Rate Loans
or its obligation to make LIBOR Rate Loans, and the result of any of the
foregoing is to increase the cost to the Bank of making or maintaining any LIBOR
Rate Loan, or to reduce the amount of any sum received or receivable by the Bank
under this agreement with respect thereto, by an amount deemed by the Bank to be
material, then, within 15 days after demand by the Bank, the Borrower shall pay
to the Bank such additional amount or amounts as will compensate the Bank for
such increased cost or reduction.

 

Increased Capital Costs.  If after the date hereof, Bank determines that (i) the
adoption of any applicable law, rule, or regulation regarding capital
requirements for banks or bank holding companies or the subsidiaries thereof,
(ii) any change after the date hereof in the interpretation or administration of
any such law, rule or regulation by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
(iii) compliance by Bank or its holding company with any request or directive of
any such governmental authority, central bank or comparable agency regarding
capital adequacy (whether or not having the force of law), has the effect of
reducing the return on Bank’s capital to a level below that which Bank could
have achieved (taking into consideration Bank’s and its holding company’s
policies with respect to capital adequacy immediately before such adoption,
change, or compliance and assuming that Bank’s capital was fully utilized prior
to such adoption, change, or compliance) but for such adoption, change, or
compliance as a consequence of Bank’s commitment to make advances pursuant
hereto by any amount deemed by Bank to be material:

 

(i)            Bank shall promptly, and in any event within 30 days, after
Bank’s determination of such occurrence, give written notice thereof to
Borrower; and

 

(ii)           Borrower shall pay to Bank as an additional fee from time to
time, on demand, such amount as Bank certified to be the amount that will
compensate Bank for such reduction.  A certificate of Bank claiming entitlement
to compensation as set forth above will be conclusive in the absence of manifest
error. Such certificate will set forth the nature of the occurrence giving rise
to such compensation, the additional amount or amounts to be paid to Bank, and
the method by which such amounts were determined.  In determining such amount,
Bank may use any reasonable averaging and attribution method.  Bank shall
allocate such cost increase among its customers in good faith and on an
equitable basis.

 

10

--------------------------------------------------------------------------------


 

Taxes.  All payments by the Borrower of principal of, and interest on, LIBOR
Rate Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Bank’s net income or receipts
(such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will

 


(A)          PAY DIRECTLY TO THE RELEVANT AUTHORITY THE FULL AMOUNT REQUIRED TO
BE SO WITHHELD OR DEDUCTED; PROVIDED THAT ANY SUCH TAXES NEED NOT BE PAID IF THE
VALIDITY OR AMOUNT THEREOF SHALL CURRENTLY BE CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND IF BORROWER SHALL HAVE SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO;


 


(B)         PROMPTLY FORWARD TO THE BANK AN OFFICIAL RECEIPT OR OTHER
DOCUMENTATION SATISFACTORY TO THE BANK EVIDENCING SUCH PAYMENT TO SUCH
AUTHORITY; AND


 


(C)          PAY TO THE BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS AS IS NECESSARY
TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY THE BANK WILL EQUAL THE FULL
AMOUNT THE BANK WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN
REQUIRED.


 

Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had not such Taxes
been asserted.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Borrower shall indemnify the Bank for any incremental
Taxes, interest or penalties that may become payable by the Bank as a result of
any such failure after taking into account the proviso in clause (a) above..

 

11

--------------------------------------------------------------------------------